Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Barr on 2/16/2022

The application has been amended as follows: 
1. (currently amended)	A system to debug applications for delivery via an application delivery server, comprising:
a data processing system comprising one or more processors and memory to:
identify, for an application submitted by an application developer, a messaging object configured with an action by the application developer;
determine a first classification score based on historical execution of the action of the messaging object provided by the application developer;
generate a machine generated action for the application based on metadata associated with the application;
determine a second classification score based on the action of the messaging object provided by the application developer and the machine generated action;
select, via a matching program, a second application that matches the application;
determine a third classification score based on an action approved for the second application and the action of the messaging object provided by the application developer; 

control, responsive to the delivery control parameter updated by the data processing system, delivery of the application by the application delivery server.

2. (original)	The system of claim 1, comprising the data processing system to:
receive the application from an application developer device; and
receive a data file associated with the application comprising a plurality of actions established by the application developer for the application.

3. (previously presented)	The system of claim 1, comprising the data processing system to:
receive an indication that the application is a new application uploaded by the application developer for delivery by the application delivery server; and
trigger, responsive to the indication of the new application, a debugging process comprising determination of the first classification score, the second classification score and the third classification score.

4. (previously presented)	The system of claim 1, comprising the data processing system to:
receive an indication that the application is an updated version of the application uploaded by the application developer for delivery by the application delivery server; and
trigger, responsive to the indication of the updated version of the application, a debugging process comprising determination of the first classification score, the second classification score and the third classification score.

5. (previously presented)	The system of claim 1, comprising the data processing system to:
receive an indication of negative feedback for the application from a client computing device on which the application is installed; and


6. (previously presented)	The system of claim 1, comprising:
the data processing system to determine to trigger a debugging process comprising determination of the first classification score, the second classification score and the third classification score prior to delivery of the application for installation on a client computing device.

7. (previously presented)	The system of claim 1, wherein:
the first classification score indicates whether an action corresponding to the application is satisfied based on a comparison of the first classification score with a threshold.

8. (previously presented)	The system of claim 1, comprising:
the data processing system to determine that the application matches the second application based on a similarity score between the application and the second application greater than a similarity threshold.

9. (previously presented)	The system of claim 1, comprising the data processing system to:
determine to authorize delivery of the application based on the first classification score, the second classification score and the third classification score; and
update the delivery control parameter to cause delivery of the application by the application delivery server.

10. (cancelled)

11. (previously presented)	The system of claim 1, comprising the data processing system to:
determine a classification failure based on the first classification score, the second classification score and the third classification score; 

transmit a notification to the application developer of the classification failure.

12. (previously presented)	The system of claim 1, comprising the data processing system to:
determine a classification failure based on the first classification score, the second classification score and the third classification score; and
request, responsive to the classification failure, an updated version of the application from the application developer. 

13. (previously presented)	The system of claim 1, comprising the data processing system to:
determine, for the action of the messaging object, a classification failure based on the first classification score, the second classification score and the third classification score; 
disable, responsive to the classification failure, the action of the messaging object for execution via the application; and
authorize the application for delivery by the application delivery server.

14. (previously presented)	The system of claim 1, comprising the data processing system to:
identify a plurality of actions established for the application; 
determine, via a debugging process for each of the plurality of actions, a first classification score, a second classification score and a third classification score; and
update the delivery control parameter to disable one or more of the plurality of actions based on the debugging process.

15. (previously presented)	The system of claim 1, comprising the data processing system to:
identify a plurality of digital surfaces for execution of the action of the messaging object of the application; and


16. (previously presented)	The system of claim 1, comprising the data processing system to:
trigger a debugging process for a third application;
determine, via the debugging process for the third application, a first classification score for the third application;
detect a first classification failure based on a comparison of the first classification score for the third application with a first classification threshold;
exit, responsive to detection of the first classification failure, the debugging process for the third application prior to determining a second classification score for the third application or a third classification score for the third application; and
transmit a notification of the first classification failure to an administrator device.

17. (currently amended)	A method of debugging applications for delivery via an application delivery server, comprising:
identifying, by a data processing system comprising one or more processors and memory, for an application submitted by an application developer, a messaging object configured with an action by the application developer;
determining, by the data processing system, a first classification score based on historical execution of the action of the messaging object provided by the application developer;
generating, by the data processing system, a machine generated action for the application based on metadata associated with the application;
determining, by the data processing system, a second classification score based on the action of the messaging object provided by the application developer and the machine generated action;
selecting, by the data processing system via matching program, a second application that matches the application;
determining, by the data processing system, a third classification score based on an action approved for the second application and the action of the messaging object provided by the application developer; 

controlling, by the data processing system responsive to the delivery control parameter updated by the data processing system, delivery of the application by the application delivery server.

18. (original)	The method of claim 17, comprising:
receiving, by the data processing system, the application from an application developer device; and
receiving, by the data processing system, a data file associated with the application comprising a plurality of actions established by the application developer for the application.

19. (previously presented)	The method of claim 17, comprising:	
determining to authorize delivery of the application based on the first classification score, the second classification score and the third classification score; and
updating the delivery control parameter to cause delivery of the application by the application delivery server.

20. (cancelled)

21. (previously presented)	The system of claim 1, wherein the indicator included in the delivery control parameter is an instruction, a numeric parameter, an alphanumeric value, a flag, or a tag.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Anderson et al. (US 8,135,775 B1), Anderson et al. teaches a set of distribution criteria that specifies a trigger event which must occur before a software package is deployed to a second group.   A 

Chan et al. (US 2019/0228261 A1), teaches a model engine that functions to score models to determine their viability for deployment to a client system (0044). Also see 0045.

Natarajan et al. (US 10,423,403 B1), teaches a deployment risk score. The deployment risk score
may be determined based on allotting weights and/or scores to the metrics associated with a
development phase of the new application. The metric platform may determine whether the new
application is to be released, deployed, and/or developed based on a release risk score, the deployment
risk score, and/or development risk score for the new application (column 10, lines 35-55).

Farrell et al. (US 2019/0391798 A1), teaches a user interface that can report a confidence level
for a particular feature of a pilot. The software rollout is performed when a confidence level reaches a
predetermined threshold (0035).

Qureshi et al. (US 2015/0199515 A1), teaches an integrity score that is use to determine
whether to publish an application in an application store (abstract). A combined dynamic and static
analysis of an application is used to determine an integrity score (0106-0108). The integrity may
represent a degree to which a particular application performs in the way that in which it is expected to

determine based on the integrity score, whether to publish the application in the store based on the
integrity score meeting or exceeding one or more predetermined threshold value (01010).

After a thorough search the examiner has not been able to find art that teaches or suggests the invention as claimed.  In particular, the examiner was unable to adequately disclose :
identify, for an application submitted by an application developer, a messaging object configured with an action by the application developer;
determine a first classification score based on historical execution of the action of the messaging object provided by the application developer;
generate a machine generated action for the application based on metadata associated with the application;
determine a second classification score based on the action of the messaging object provided by the application developer and the machine generated action;
select, via a matching program, a second application that matches the application;
determine a third classification score based on an action approved for the second application and the action of the messaging object provided by the application developer; 
update a delivery control parameter based on 
control, responsive to the delivery control parameter updated by the data processing system, delivery of the application by the application delivery server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199